                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

Case No.        CV 19-4466-CJC (KS)                                                     Date: July 23, 2019
Title         S.E.L. v. Andrew M. Saul1




Present: The Honorable:            Karen L. Stevenson, United States Magistrate Judge


                     Gay Roberson
                     Deputy Clerk                                         Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                          Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 22, 2019, Plaintiff, by and through his Guardian Ad Litem and proceeding with
counsel, filed a Complaint seeking review of the Social Security Administration’s denial of his
application for Supplemental Security Income. (Dkt. No. 1.) On June 3, 2019, the Court issued a
scheduling order that directed Plaintiff to file an appropriate proof of service within 30 days of the
date of the order. (Dkt. No. 10.)

       More than two weeks have now passed since Plaintiff’s deadline for filing an appropriate
proof of service, and none has been filed. Accordingly, Plaintiff is ORDERED TO SHOW
CAUSE no later than August 6, 2019 why this action should not be dismissed for failure to
comply with Rule 4(m) of the Federal Rules of Civil Procedure and for failure to prosecute and
comply with court orders pursuant to Rule 41 of the Federal Rules of Civil Procedure and Local
Rule 41-1. Plaintiff may discharge this order by filing before the August 5, 2019 deadline either:
       (1) proper proof of service reflecting service within the 90 days required by Rule
       4(m); 1 or


1
          The Court notes that Andrew M. Saul is now the Commissioner of the Social Security Administration.
Accordingly, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court orders that the caption be
amended to substitute Andrew M. Saul for Nancy A. Berryhill as the defendant in this action.
2
          Proper proof of service in this case would consist of the certified or registered mail receipts and a
declaration, under penalty of perjury, that the summons and complaint were served by registered or certified
mail on: (a) the United States Attorney for the Central District of California, or his or her authorized agent, addressed
to the civil process clerk at the Office of the United States Attorney, Civil Division, Room 7516, Federal Building,
300 North Los Angeles Street, Los Angeles California 90012; (b) Region IX Chief Counsel, Office of the General
Counsel, Social Security Administration, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545; and (c) the


CV-90 (03/15)                                  Civil Minutes – General                                       Page 1 of 2
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.        CV 19-4466-CJC (KS)                                              Date: July 23, 2019
Title        S.E.L. v. Andrew M. Saul1


        (2) a request for an extension of time to serve the Complaint and/or file the proof
        of service with a sworn declaration showing good cause for his failure to comply
        with the Court’s order.

       Plaintiff’s failure to timely comply with this Order may result in a recommendation
of dismissal.



                                                                                                           :
                                                                       Initials of Preparer       gr




Attorney General of the United States, United States Department of Justice, 950 Pennsylvania Ave. NW, Washington
D.C. 20530-0001.


CV-90 (03/15)                               Civil Minutes – General                                    Page 2 of 2
